Citation Nr: 0608756	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection right knee condition.  

4.  Entitlement to service connection for bilateral ankle 
condition.  

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

It appears that the veteran had unverified active duty and/or 
active duty for training (ACDUTRA) from January 1977 to 
May 1977.  He served in the Air National Guard from June 1982 
to October 1989.  His service personnel record shows that he 
had 4 years, 11 months and 14 days of prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned 
disabilities.  The veteran's claims were subsequently 
transferred to the Baltimore, Maryland RO.  

The veteran testified at a Central Office Board hearing in 
February 2006 before the undersigned Acting Veterans Law 
Judge (VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  

At his Central Office hearing in February 2006, the veteran 
raised the issues of entitlement to service connection for a 
shoulder condition, a neck condition, a hip condition, and 
pseudofolliculitis barbae.  These issues are not inextricably 
intertwined with the issues on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, these issues 
are referred to the RO for the action deemed appropriate.  

The issue of service connection for a back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  There is no medical evidence showing that the veteran had 
a right knee condition, bilateral ankle condition, 
hypertension or diabetes mellitus during service, or for many 
years after.

4.  There is no medical diagnosis of a right knee condition, 
bilateral ankle condition, hypertension, or diabetes mellitus 
of record.

5.  There is no competent medical evidence linking any of the 
veteran's claimed disabilities to his ACDUTRA service.  


CONCLUSION OF LAW

A right knee condition, bilateral ankle condition, 
hypertension, and diabetes mellitus were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.7, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the appellant of the types of evidence needed to 
substantiate his claim.  Furthermore, the RO sent a letter to 
the appellant in July 2001, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information he had to process the 
claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the appellant what he needed to show for service 
connection.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in the 
instant claim, and proper subsequent VA process was also 
performed.  The Board concludes, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  During the veteran's February 2006 Central 
Office Board hearing, the veteran was asked if additional 
records from his private physician at GW University Medical 
Center should be sought.  He indicated that no additional 
records should be sought from that facility.  During that 
same hearing, he stated that service medical records were 
missing, the Board notes that the National Personnel Record 
Center has reported that all records have been sent.  There 
are no known additional records to obtain.  He was offered 
the opportunity to testify at a Board hearing and did so, 
before the undersigned Acting VLJ.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As previously stated, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board concludes that since 
the preponderance of the evidence is against the claims for 
service connection, any question as to the appropriate 
disability rating or effective date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


II.  Service Connection

The veteran and his representative assert, in essence, that 
service connection is warranted for a right knee condition, 
bilateral ankle condition, hypertension, and diabetes 
mellitus as a result of his ACDUTRA service.  The veteran 
maintains that while on ACDUTRA, all of these conditions 
occurred and he has self treated himself since that service 
period for those conditions.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2004).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Service medical records are devoid of findings, treatment, or 
diagnoses for a right knee condition, bilateral ankle 
condition, hypertension, or diabetes mellitus.  In 
February 1986, the veteran had glucose testing which was 71.  
Blood pressure reading on one occasion in February 1986 
revealed findings of 144/106.  His blood pressure readings 
were repeated at that time and were 144/84 and 140/80.  In 
May 1987, he was seen for burning of the dorsum of his foot 
with a light bulb.  His blood pressure reading at that time 
was 150/90.  All other blood pressure readings were found to 
be normal.  

Since service, there are no findings, treatment, or diagnosis 
for a right knee condition, bilateral ankle condition, 
hypertension or diabetes mellitus.  The veteran testified in 
February 2006 that in the summer of 1982, he hit his knee on 
a car door and was treated at that time and no other time.  
He testified that he basically has self prescribed a knee 
brace and medication.  He maintains that the knee is 
arthritic, but related that no physician has diagnosed his 
knee with arthritis.  He indicated that he has self diagnosed 
his arthritis.  He also testified that in the summer of 1982, 
he sustained a chip fracture of his left ankle.  He maintains 
that he self treats that condition with an ankle brace.  He 
says he has received treatment at GW University Hospital 
Center previously.  As for his right ankle, he indicated that 
he twisted his right ankle one year later and that both 
ankles swell on occasion.  As for his hypertension claim, he 
stated that he was diagnosed at GW University Hospital Center 
in 2004 and that his hypertension is a "family oriented 
thing."  He also testified that in 2004, he was diagnosed at 
GW University Hospital Center with diabetes mellitus and that 
it had never been diagnosed during service or before 2004.  

After a thorough review of the record, the veteran's claim 
for service connection for a right knee condition, bilateral 
ankle condition, hypertension, and diabetes mellitus must 
fail.  

There is no medical evidence of record showing a diagnosis 
for the aforementioned conditions.  There is no medical 
evidence of record which shows that the veteran even has a 
right knee condition, bilateral ankle condition, 
hypertension, or diabetes mellitus.  Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability, and in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Only the veteran's 
reported history and complaints have attributed any of the 
aforementioned claimed disabilities to service.  The 
veteran's statements, while acknowledged by the Board, lack 
probative value, as he has not shown, nor claimed, that he 
possesses the medical expertise that is required to render a 
competent opinion as to actual diagnoses and/or medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
was specifically asked at the February 2006 Central Office 
hearing whether there was medical evidence of the 
aforementioned disabilities that VA should attempt to locate.  
The veteran indicated, in pertinent part, if the medical 
evidence is not shown in the medical records from GW 
University Center Hospital, there were no records to obtain.  
A review of the medical evidence of record reveals no present 
medical findings of the claimed disabilities.  Additionally, 
there is no medical evidence linking the claimed conditions 
to service.  Accordingly, the Board finds that it is not 
shown that the veteran's claimed conditions were incurred in 
or aggravated in service.  As such, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) is not for application in 
this case and the veteran's claim for service connection for 
a right knee condition, bilateral ankle condition, 
hypertension, and diabetes mellitus is not warranted.


ORDER

Service connection for a right knee condition, bilateral 
ankle condition, hypertension, and diabetes mellitus is 
denied.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for a back disorder based 
upon ACDUTRA service.  The veteran maintains that while 
enroute to his home from reserve duty, he was involved in an 
automobile accident and injured his back for which he had 
previously sustained injury.  The medical evidence of record 
shows that the veteran made back complaints in April 1977; 
there are back and neck complaints in February 1980; and 
there is evidence of treatment for injury sustained in an 
automobile accident in January 1982.  Although there are 
service medical records showing treatment for the back, it is 
not clear whether the veteran sustained a disease or injury 
during a period of ACDUTRA or an injury during a period of 
INACDUTRA.  In order to properly adjudicate the claim of 
service-connection for a back disability, it is imperative 
that all periods of active duty, ACDUTRA and INACDUTRA be 
verified.


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency to verify all of the 
veteran's periods of active duty, 
ACDUTRA, and INACDUTRA, to specifically 
include the time period of January 1977 
to May 1977, January 1982 and from June 
1982 to October 1989.  Additionally, it 
should be verified if the veteran was 
returning from ACDUTRA or INACDUTRA when 
he was involved in an automobile accident 
in January 1982.  A line of duty 
determination should be obtained if 
possible and specific dates should be 
provided.  Service records providing 
points are not helpful in this regard.  
If no service records can be found, or if 
they have been destroyed, a) ask for 
specific confirmation of that fact and b) 
request that the veteran submit any 
verification of his periods of active 
duty, ACDUTRA and INACDUTRA.

2.  If the veteran's ACDUTRA and 
INACDUTRA period(a) are verified during 
the period that the veteran claims injury 
in service, the veteran should be 
provided a VA orthopedic examination.  
The claims folder should be reviewed by 
the examiner prior to the examination of 
the veteran.  All indicated studies 
should be provided.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
back disorder was the result of injury 
during a period ACDUTRA/INACDUTRA or 
whether a disease of the back was 
incurred during a period of ACDUTRA.  To 
assist the examiner in addressing this 
question, provide he/she with a list of 
all of the veteran's periods of 
ACDUTRA/INACDUTRA.  A complete rationale 
for any and all opinions provided must be 
made.  

3.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


